Citation Nr: 1542646	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  06-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for service-connected residuals of a back injury with traumatic arthritis (back disability).

2.  Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1977 and from February 1991 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues currently on appeal were previously before the Board in July 2014, when a rating in excess of 20 percent for the Veteran's back disability was denied, and the Veteran timely appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision to the extent that it denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected back disability, and remanded the claim to the Board to articulate why it found the VA examination reports were adequate regarding findings pertinent to whether there is additional limitation of motion or functional loss caused by flare-ups of pain.  The JMPR also requires the Board to address whether a further medical opinion is necessary to determine if the Veteran's radiculitis is merely inflammation of the nerve or whether he suffered intermittent radiculitis.

The July 2014 Board decision also remanded the Veteran's claim for TDIU to the Agency of Original Jurisdiction (AOJ) for readjudication.  The AOJ subsequently denied the TDIU claim in a November 2014 supplemental statement of the case and the appeal has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to a rating in excess of 20 percent for the Veteran's back disability and TDIU are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Back Disability

In the JMPR, the parties agreed that vacatur and remand were warranted for the Board to explain how the VA examination reports are adequate regarding findings pertinent to whether there is additional limitation of motion or functional loss caused by flare-ups of pain.   As the parties to the JMPR noted, during the Veteran's last VA exam conducted in January 2012, he described flare-ups that impact the function of his back.  Specifically, the Veteran described brief times when the radiation of pain and/or numbness extends from the buttocks to the lateral thigh and upper lateral lower leg.  The Veteran reported that these episodes are always under an hour and the flare-ups worsen if he stands for an extended time or walks more than about four blocks.  However, as the parties to the JMPR underscore, the VA examiner did not specifically opine on these accounts of flare-ups, provide any quantification as to the degree of additional loss in range of motion due to pain during flare-ups, or offer a reason why such a quantification was not feasible.  Accordingly, a remand is required to address these issues.  

Neurological Abnormalities Attributable to the Back Disability

The VA examiner noted in the January 2012 examination that the Veteran has intermittent radiculitis without radiculopathy affecting L3 and typical sciatic/L5/S1 pain to the buttock.  In the March 2012 medical opinion, the examiner further noted that the neurologic exam revealed full motor strength with sensation intact throughout the lower extremities.  The examiner concluded the Veteran's pain is that of a radiculitis which is an intermittent irritation of the nerve without significant damage.

The examiner further concluded that there "is no radiculopathy and no neurologic impairment.  Veteran describes intermittent symptoms which would not be impairment."

The parties to the JMPR agreed that the March 2012 examination report is unclear as to whether the examiner had determined that the Veteran does not have a disability despite the presence of intermittent symptoms of radiculitis affecting L3 and sciatic/L5/S1 radiculitis or whether the examiner concluded that there is no impairment because the symptoms are intermittent.  

Consequently, a VA medical opinion is needed to clarify this ambiguity prior to further consideration of the claim.

TDIU

As discussed, the Board is remanding the issue of entitlement to an increased rating for the Veteran's service-connected back disability.  The claim for TDIU is intertwined with the claim for a rating increase for the back disability and therefore must also be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available VA medical records from the VAMC in Jackson, Mississippi from January 2015 to present and associate them with the claims file.

2.  After obtaining all available VA treatment records, schedule the Veteran for orthopedic and neurological  examinations to evaluate the current severity of his back disability and to obtain medical opinions addressing the issues raised in the JMPR.  


After examining the Veteran, specifically, the examiner should provide an opinion on the following issues:

a. Whether there is additional limitation of motion or functional loss caused by flare-ups of pain.  If there is, the examiner should describe the degree of additional range of motion lost during the flare-ups.  The examiner should be provided with a complete copy of the claims file, a copy of this remand, and the JMPR.  A full rationale should be provided for any opinion expressed.  If such an opinion cannot be provided without resort to speculation, the examiner should so state and comment on whether any additional medical information could help render an opinion.

b.  Whether the diagnosed radiculitis is merely an inflammation of the nerve or whether he suffers intermittent radiculitis.

c.  Whether the radiculitis causes any neurological impairment, including sensory loss.  For any neurological impairment found to be associated with the service-connected back disability, the examiner must:

i.  identify the specific nerve(s) so affected; and,

ii.  indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves.


3.  Then, readjudicate the appeal regarding entitlement to an increased rating for the service-connected back disorder, as well as entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




